Case 1:20-cv-01320-GBD Document 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GREATER NEW YORK MUTUAL INSURANCE :
COMPANY, :

Plaintiff,

 

-against- 20 Civ. 1320 (GBD)

PHILADELPHIA INDEMNITY INSURANCE
COMPANY, /00 Bala Plaza, Suite 100, Bala
Cynwyd, PA 19004, 610-617-7900,
Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: July 1, 2020
New York, New York

SO ORDERED.

RGE®. DANIELS
ited es District Judge

 
